DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29-31 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “spacers between the two or more dichroic coatings and the additional mirror.” However, it is unclear how the spacers are to be “between the two or more dichroic coatings and the additional mirror.” Specifically, it is unclear whether spacers are intended to be provided between each dichroic coating or if the spacers are intended to be provided between the coatings and the additional mirror or both. For the purposes of examination, any structure having a spacer will be interpreted as reading on the claimed invention.
Claims 30-31 are rejected as being dependent upon claim 29 and failing to cure the deficiencies of the rejected base claim.
Claim 31 recites that “the spacers have graded thicknesses moving in the direction of an optical axis.” However, it is unclear how a layer can have “graded thicknesses moving in the direction of an optical axis.” Specifically, it is unclear whether the layers should have thicknesses that vary moving in/out in a radial direction from the optical axis, or if the layers should have a dimension in the optical axis direction that is varied, or some other graded structure. For the purposes of examination, any spacers having a dimension that varies in any direction will be interpreted as reading on the claimed limitation.
Claim 33 recites “the different optical bands include long wave infrared, visible, short wave infrared, and mid-wave infrared.” However, it is unclear whether the claim specifically requires long wave infrared, visible, short wave infrared, and mid-wave infrared all be separated by the optical system or if the claim is merely requiring that any two be separated.
Additionally, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the optical system performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the optical system to specifically separate long wave infrared, visible, short wave infrared, and mid-wave infrared light. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
For the purposes of examination, any optical system having a structure capable of separating any two of the recited bands will be interpreted as reading on the claimed limitation.
Claim 34 recites “the at least one dichroic coating includes a top dichroic coating that reflects long wave infrared but transmits shortwave infrared, mid-wave infrared and visible; a second dichroic coating that reflects mid-wave infrared but transmits shortwave infrared and visible, and a third dichroic coating that reflects shortwave infrared but transmits visible.” However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the optical system performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the optical system to specifically separate long wave infrared, visible, short wave infrared, and mid-wave infrared light. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). For the purposes of examination, any dichroic coatings will be interpreted as reading on the claimed limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 21, 28-29, 31, and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitney et al. (U.S. Patent No. 5,225,893; hereinafter – “Whitney”).
Regarding claim 9, Whitney teaches a multi-band telescope optical system, comprising:
a primary mirror assembly (14) comprising at least one dichroic coating (36) optically in front of at least one additional mirror (34) to separately reflect different optical bands (See e.g. Figs. 1-2; C. 2, L. 44 – C. 3, L. 5; C. 3, L. 25-37; C. 3, L. 60 – C. 4, L. 15);
a secondary mirror (16) that reflects light through an aperture in the primary mirror assembly (See e.g. Fig. 1; C. 2, L. 44 – C. 3, L. 5; C. 4, L. 7-15); and
a detector system (20, 22) for separately detecting the different optical bands with different image sensors (See e.g. Fig. 1; C. 2, L. 44 – C. 3, L. 5; C. 4, L. 7-53).
Regarding claim 21, Whitney teaches the optical system of claim 9, as above.
Whitney further teaches that the optical system has a segmented-circular profile (See e.g. Figs. 1-2; C. 2, L. 44 – C. 3, L. 5; C. 3, L. 25-37; C. 3, L. 60 – C. 4, L. 15).
Regarding claim 28, Whitney teaches the optical system of claim 9, as above.
Whitney further teaches that the primary mirror assembly comprises two or more dichroic coatings (36) optically in front of the additional mirror (See e.g. Figs. 1-2; C. 3, L. 25-37).
Regarding claim 29, Whitney teaches the optical system of claim 28, as above.
Whitney further teaches spacers (32) between the two or more dichroic coatings and the additional mirror (See e.g. Fig. 2; C. 3, L. 25-37).
Regarding claim 31, Whitney teaches the optical system of claim 29, as above.
Whitney further teaches that the spacers (32) have graded thicknesses moving in the direction of an optical axis (See e.g. Fig. 2; C. 3, L. 25 – C. 4, L. 15).
Regarding claim 33, Whitney teaches the optical system of claim 9, as above.
Whitney further teaches that the different optical bands include long wave infrared, visible, short wave infrared, and mid-wave infrared (See e.g. Figs. 1-4; C. 2, L. 44 – C. 3, L. 24; C. 3, L. 46-59; C. 4, L. 22-53).
Regarding claim 34, Whitney teaches the optical system of claim 9, as above.
Whitney further teaches that the at least one dichroic coating includes a top dichroic coating that reflects long wave infrared but transmits shortwave infrared, mid-wave infrared and visible; a second dichroic coating that reflects mid-wave infrared but transmits shortwave infrared and visible, and a third dichroic coating that reflects shortwave infrared but transmits visible (See e.g. Figs. 2-4; C. 3, L. 25 – C. 4, L. 15).
Regarding claim 35, Whitney teaches the optical system of claim 9, as above.
Whitney further teaches that the primary mirror assembly provides different focal points for the different optical bands (See e.g. Figs. 1-2; C. 2, L. 44 – C. 3, L. 5; C. 3, L. 25-37; C. 3, L. 60 – C. 4, L. 15).
Claim(s) 9, 21, 28-29, 31, and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitney (U.S. Patent No. 5,149,970; hereinafter – “Whitney’970”).
Regarding claim 9, Whitney’970 teaches a multi-band telescope optical system, comprising:
a primary mirror assembly (28, 44) comprising at least one dichroic coating (44) optically in front of at least one additional mirror (28) to separately reflect different optical bands (See e.g. Fig. 2; C. 3, L. 16-67; C. 4, L. 14-59);
a secondary mirror (30) that reflects light through an aperture in the primary mirror assembly (See e.g. Fig. 2; C. 3, L. 16-67); and
a detector system (34) for separately detecting the different optical bands with different image sensors (34a, 34b) (See e.g. Fig. 2; C. 3, L. 16-67; C. 4, L. 65 – C. 5, L. 27).
Regarding claim 21, Whitney’970 teaches the optical system of claim 9, as above.
Whitney’970 further teaches that the optical system has a segmented-circular profile (See e.g. Fig. 2; C. 3, L. 16-67; C. 4, L. 14-59).
Regarding claim 28, Whitney’970 teaches the optical system of claim 9, as above.
Whitney’970 further teaches that the primary mirror assembly comprises two or more dichroic coatings (44) optically in front of the additional mirror (See e.g. Fig. 2; C. 3, L. 16-67; C. 4, L. 14-59).
Regarding claim 29, Whitney’970 teaches the optical system of claim 28, as above.
Whitney’970 further teaches spacers between the two or more dichroic coatings and the additional mirror (See e.g. Fig. 2; C. 3, L. 16-67; C. 4, L. 14-59).
Regarding claim 31, Whitney’970 teaches the optical system of claim 29, as above.
Whitney’970 further teaches that the spacers have graded thicknesses moving in the direction of an optical axis (See e.g. Fig. 2; C. 3, L. 16-67; C. 4, L. 14-59).
Regarding claim 33, Whitney’970 teaches the optical system of claim 9, as above.
Whitney’970 further teaches that the different optical bands include long wave infrared, visible, short wave infrared, and mid-wave infrared (See e.g. Fig. 2; C. 3, L. 16-67; C. 4, L. 65 – C. 5, L. 27).
Regarding claim 34, Whitney’970 teaches the optical system of claim 9, as above.
Whitney’970 further teaches that the at least one dichroic coating includes a top dichroic coating that reflects long wave infrared but transmits shortwave infrared, mid-wave infrared and visible; a second dichroic coating that reflects mid-wave infrared but transmits shortwave infrared and visible, and a third dichroic coating that reflects shortwave infrared but transmits visible (See e.g. Fig. 2; C. 3, L. 16-67; C. 4, L. 65 – C. 5, L. 27).
Regarding claim 35, Whitney’970 teaches the optical system of claim 9, as above.
Whitney’970 further teaches that the primary mirror assembly provides different focal points for the different optical bands (See e.g. Fig. 2; C. 3, L. 16-67; C. 4, L. 65 – C. 5, L. 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, 21-24, 26-29, 31, and 33-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (U.S. Patent No. 6,639,717) in view of Whitney.
Regarding claim 9, Sugiyama teaches a multi-band telescope optical system, comprising:
a primary mirror assembly (3) comprising at least one dichroic coating or patterned optical surface (10) optically in front of at least one additional mirror (11) to separately reflect different optical bands (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46); and
a secondary mirror (4) that reflects light through an aperture in the primary mirror assembly (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Sugiyama fails to explicitly disclose a detector system for separately detecting the different optical bands with different image sensors.
However, Whitney teaches a two-color focal plane array sensor arrangement comprising a primary mirror assembly (14) comprising at least one dichroic coating (36) optically in front of at least one additional mirror (34) to separately reflect different optical bands (See e.g. Figs. 1-2; C. 2, L. 44 – C. 3, L. 5; C. 3, L. 25-37; C. 3, L. 60 – C. 4, L. 15); a secondary mirror (16) that reflects light through an aperture in the primary mirror assembly (See e.g. Fig. 1; C. 2, L. 44 – C. 3, L. 5; C. 4, L. 7-15); and a detector system (20, 22) for separately detecting the different optical bands with different image sensors (See e.g. Fig. 1; C. 2, L. 44 – C. 3, L. 5; C. 4, L. 7-53).
Whitney teaches this detector system as it “allows the simultaneous display of a first image of a scene based with MWIR energy and a second image of the identical scene based on LWIR energy collected from within the field of view F of the sensor” (C. 4, L. 49-53) in order to provide “a small, lightweight, low cost two-color staring sensor” (C. 1, L. 66-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Sugiyama with the detector system of Whitney as it “allows the simultaneous display of a first image of a scene based with MWIR energy and a second image of the identical scene based on LWIR energy collected from within the field of view F of the sensor” in order to provide “a small, lightweight, low cost two-color staring sensor,” as in Whitney (C. 1, L. 66-67; C. 4, L. 49-53).
Regarding claim 10, Sugiyama in view of Whitney teaches the optical system of claim 9, as above.
Sugiyama further teaches that the secondary mirror (4) is a secondary mirror assembly that comprises at least one dichroic coating (10) optically in front of at least one additional mirror (11) (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 21, Sugiyama in view of Whitney teaches the optical system of claim 9, as above.
Sugiyama further teaches that the optical system has a segmented-circular profile (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 22, Sugiyama in view of Whitney teaches the optical system of claim 10, as above.
Sugiyama further teaches nano-patterns etched into the mirror assemblies (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 23, Sugiyama in view of Whitney teaches the optical system of claim 9, as above.
Sugiyama further teaches that the secondary mirror comprises a lens substrate and a dichroic mirror coating on a front surface of the lens substrate for reflecting light of a first spectral band; and a mirror coating on a back surface of the lens substrate (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 24, Sugiyama in view of Whitney teaches the optical system of claim 23, as above.
Sugiyama further teaches that the lens substrate is a convexo-concave lens (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 26, Sugiyama in view of Whitney teaches the optical system of claim 23, as above.
Sugiyama further teaches that the mirror coating is bonded to the lens substrate (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 27, Sugiyama in view of Whitney teaches the optical system of claim 23, as above.
Sugiyama further teaches that the mirror coating is deposited to the lens substrate (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 28, Sugiyama in view of Whitney teaches the optical system of claim 9, as above.
Whitney further teaches that the primary mirror assembly comprises two or more dichroic coatings (36) optically in front of the additional mirror (See e.g. Figs. 1-2; C. 3, L. 25-37).
Regarding claim 29, Sugiyama in view of Whitney teaches the optical system of claim 28, as above.
Whitney further teaches spacers (32) between the two or more dichroic coatings and the additional mirror (See e.g. Fig. 2; C. 3, L. 25-37).
Regarding claim 31, Sugiyama in view of Whitney teaches the optical system of claim 29, as above.
Whitney further teaches that the spacers (32) have graded thicknesses moving in the direction of an optical axis (See e.g. Fig. 2; C. 3, L. 25 – C. 4, L. 15).
Regarding claim 33, Sugiyama in view of Whitney teaches the optical system of claim 9, as above.
Whitney further teaches that the different optical bands include long wave infrared, visible, short wave infrared, and mid-wave infrared (See e.g. Figs. 1-4; C. 2, L. 44 – C. 3, L. 24; C. 3, L. 46-59; C. 4, L. 22-53).
Regarding claim 34, Sugiyama in view of Whitney teaches the optical system of claim 9, as above.
Whitney further teaches that the at least one dichroic coating includes a top dichroic coating that reflects long wave infrared but transmits shortwave infrared, mid-wave infrared and visible; a second dichroic coating that reflects mid-wave infrared but transmits shortwave infrared and visible, and a third dichroic coating that reflects shortwave infrared but transmits visible (See e.g. Figs. 2-4; C. 3, L. 25 – C. 4, L. 15).
Regarding claim 35, Sugiyama in view of Whitney teaches the optical system of claim 9, as above.
Sugiyama further teaches that the primary mirror assembly provides different focal points for the different optical bands (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Whitney further teaches that the primary mirror assembly provides different focal points for the different optical bands (See e.g. Figs. 1-2; C. 2, L. 44 – C. 3, L. 5; C. 3, L. 25-37; C. 3, L. 60 – C. 4, L. 15).
Claim(s) 10, 22-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitney or Whitney’970 in view of Sugiyama.
Regarding claim 10, Whitney and Whitney’970 teach the optical system of claim 9, as above.
Whitney and Whitney’970 fail to explicitly disclose that the secondary mirror is a secondary mirror assembly that comprises at least one dichroic coating optically in front of at least one additional mirror.
However, Sugiyama teaches a multi-frequency telescope apparatus comprising a primary mirror assembly (3) comprising at least one dichroic coating or patterned optical surface (10) optically in front of at least one additional mirror (11) to separately reflect different optical bands; and a secondary mirror (4) that reflects light through an aperture (5) in the primary mirror assembly (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46) wherein the secondary mirror (4) is a secondary mirror assembly that comprises at least one dichroic coating (10) optically in front of at least one additional mirror (11) (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Sugiyama teaches this secondary mirror assembly in order “to provide a multi-frequency telescope apparatus for astronomical observations that uses only one reflecting telescope capable of simultaneously receiving radio waves, infrared and invisible rays” (C. 2, L. 1-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Whitney or Whitney’970 with the secondary mirror assembly of Sugiyama “to provide a multi-frequency telescope apparatus for astronomical observations that uses only one reflecting telescope capable of simultaneously receiving radio waves, infrared and invisible rays,” as taught by Sugiyama (C. 2, L. 1-6).
Regarding claim 22, Whitney in view of Sugiyama and Whitney’970 in view of Sugiyama teach the optical system of claim 10, as above.
Sugiyama further teaches nano-patterns etched into the mirror assemblies (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 23, Whitney and Whitney’970 teach the optical system of claim 9, as above.
Whitney and Whitney’970 fail to explicitly disclose that the secondary mirror comprises a lens substrate and a dichroic mirror coating on a front surface of the lens substrate for reflecting light of a first spectral band; and a mirror coating on a back surface of the lens substrate
However, Sugiyama teaches a multi-frequency telescope apparatus comprising a primary mirror assembly (3) comprising at least one dichroic coating or patterned optical surface (10) optically in front of at least one additional mirror (11) to separately reflect different optical bands; and a secondary mirror (4) that reflects light through an aperture (5) in the primary mirror assembly (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46) wherein the secondary mirror comprises a lens substrate and a dichroic mirror coating on a front surface of the lens substrate for reflecting light of a first spectral band; and a mirror coating on a back surface of the lens substrate (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Sugiyama teaches this secondary mirror assembly in order “to provide a multi-frequency telescope apparatus for astronomical observations that uses only one reflecting telescope capable of simultaneously receiving radio waves, infrared and invisible rays” (C. 2, L. 1-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Whitney or Whitney’970 with the secondary mirror assembly of Sugiyama “to provide a multi-frequency telescope apparatus for astronomical observations that uses only one reflecting telescope capable of simultaneously receiving radio waves, infrared and invisible rays,” as taught by Sugiyama (C. 2, L. 1-6).
Regarding claim 24, Whitney in view of Sugiyama and Whitney’970 in view of Sugiyama teach the optical system of claim 23, as above.
Sugiyama further teaches that the lens substrate is a convexo-concave lens (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 26, Whitney in view of Sugiyama and Whitney’970 in view of Sugiyama teach the optical system of claim 23, as above.
Sugiyama further teaches that the mirror coating is bonded to the lens substrate (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 27, Whitney in view of Sugiyama and Whitney’970 in view of Sugiyama teach the optical system of claim 23, as above.
Sugiyama further teaches that the mirror coating is deposited to the lens substrate (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitney in view of Sugiyama, Whitney’970 in view of Sugiyama, or Sugiyama in view of Whitney, as applied to claim 10 above, and further in view of Cubalchini (U.S. Patent No. 3,858,046).
Regarding claim 11, Whitney in view of Sugiyama, Whitney’970 in view of Sugiyama, and Sugiyama in view of Whitney teaches the optical system of claim 10, as above.
Sugiyama further teaches that the dichroic coating (10) of the secondary mirror assembly forms a convex mirror (See e.g. Figs. 1-5; C. 3, L. 35-57; C. 4, L. 6-46).
Sugiyama, Whitney, and Whitney’970 fail to explicitly disclose that the additional mirror of the secondary mirror assembly forms a concave mirror.
However, Cubalchini teaches a catadioptric beamsplitter system comprising a primary mirror assembly (110) comprising a patterned or dielectric coating (113, 116) and an additional mirror (111) and a secondary mirror assembly comprising a dielectric coating (113) and an additional mirror (114) wherein the dielectric coating (113) of the secondary mirror assembly forms a convex mirror and the additional mirror (114) of the secondary mirror assembly forms a concave mirror (See e.g. Fig. 5; C. 7, L. 5-35).
Cubalchini teaches this convex mirror and concave mirror “to provide a catadioptric beamsplitter, heretofore used only as an aberration corrector, for providing wavelength dependent foci” and “to provide an optical system utilizing a catadioptric beamsplitter for providing a first focus for a low power infrared energy beam having a first frequency and wavelength and a second focus for a high power laser energy beam having a second frequency and wavelength” (C. 1, L. 65 – C. 2, L. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Whitney, Whitney’970, or Sugiyama to have a concave additional mirror as in Cubalchini “to provide a catadioptric beamsplitter, heretofore used only as an aberration corrector, for providing wavelength dependent foci” and “to provide an optical system utilizing a catadioptric beamsplitter for providing a first focus for a low power infrared energy beam having a first frequency and wavelength and a second focus for a high power laser energy beam having a second frequency and wavelength,” as taught by Cubalchini (C. 1, L. 65 – C. 2, L. 10), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitney in view of Sugiyama or Sugiyama in view of Whitney, as applied to claim 23 above, and further in view of Vann (U.S. Patent No. 5,241,557).
Regarding claim 11, Whitney in view of Sugiyama, Whitney’970 in view of Sugiyama, and Sugiyama in view of Whitney teach the optical system of claim 10, as above.
Sugiyama further teaches that the dichroic coating (10) of the secondary mirror assembly forms a convex mirror (See e.g. Figs. 1-5; C. 3, L. 35-57; C. 4, L. 6-46).
Sugiyama, Whitney, and Whitney’970 fail to explicitly disclose that the additional mirror of the secondary mirror assembly forms a concave mirror.
However, Vann teaches a laser focus compensating sensing and imaging device comprising a primary mirror assembly (75, 81) and a secondary mirror (77, 85, 87) comprising a dielectric coating and an additional mirror wherein the dielectric coating of the secondary mirror assembly forms a convex mirror and the additional mirror of the secondary mirror assembly forms a concave mirror (See e.g. Figs. 5-8; C. 6, L. 19 – C. 7, L. 3).
Vann teaches this convex mirror and concave mirror such that “differing frequency laser beams can be focused on the same sensing or sensor position by use of a dichroic mirror or lens in the cassegrainian system utilized in the principal embodiment” (C. 6, L. 19-28) in order to provide “a device that permits one to use a single and low intensity alignment laser for both laser and target alignment, wherein the device compensates the low intensity alignment laser beam to focus and point a the high intensity beam in spite of the frequency dispersion caused by the focusing lens” (C. 1, L. 63-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Whitney, Whitney’970, or Sugiyama with the convex mirror and concave mirror of Vann such that “differing frequency laser beams can be focused on the same sensing or sensor position by use of a dichroic mirror or lens in the cassegrainian system utilized in the principal embodiment” in order to provide “a device that permits one to use a single and low intensity alignment laser for both laser and target alignment, wherein the device compensates the low intensity alignment laser beam to focus and point a the high intensity beam in spite of the frequency dispersion caused by the focusing lens,” as taught by Vann (C. 1, L. 63-67; C. 6, L. 19-28).
Regarding claim 25, Whitney in view of Sugiyama, Whitney’970 in view of Sugiyama, and Sugiyama in view of Whitney teach the optical system of claim 23, as above.
Whitney, Whitney’970, and Sugiyama fail to explicitly disclose that the lens substrate is a biconvex lens.
However, Vann teaches a laser focus compensating sensing and imaging device comprising a primary mirror assembly (75, 81) and a secondary mirror (77, 85, 87) comprising a lens substrate, a dichroic mirror coating on a front surface of the lens substrate, and a mirror coating on a back surface of the lens substrate wherein the lens substrate is a biconvex lens (See e.g. Figs. 5-8; C. 6, L. 19 – C. 7, L. 3).
Vann teaches this biconvex lens such that “differing frequency laser beams can be focused on the same sensing or sensor position by use of a dichroic mirror or lens in the cassegrainian system utilized in the principal embodiment” (C. 6, L. 19-28) in order to provide “a device that permits one to use a single and low intensity alignment laser for both laser and target alignment, wherein the device compensates the low intensity alignment laser beam to focus and point a the high intensity beam in spite of the frequency dispersion caused by the focusing lens” (C. 1, L. 63-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Whitney, Whitney’970, or Sugiyama with the biconvex lens of Vann such that “differing frequency laser beams can be focused on the same sensing or sensor position by use of a dichroic mirror or lens in the cassegrainian system utilized in the principal embodiment” in order to provide “a device that permits one to use a single and low intensity alignment laser for both laser and target alignment, wherein the device compensates the low intensity alignment laser beam to focus and point a the high intensity beam in spite of the frequency dispersion caused by the focusing lens,” as taught by Vann (C. 1, L. 63-67; C. 6, L. 19-28).
Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitney, Whitney’970, or Sugiyama in view of Whitney, as applied to claim 9 above, and further in view of Griffith et al. (U.S. PG-Pub No. 2015/0357713; hereinafter – “Griffith”).
Regarding claim 28, Whitney, Whitney’970, and Sugiyama in view of Whitney teaches the optical system of claim 9, as above.
Whitney further teaches that the primary mirror assembly comprises two or more dichroic coatings (36) optically in front of the additional mirror (See e.g. Figs. 1-2; C. 3, L. 25-37).
Additionally, Griffith teaches a directional multi-band antenna comprising a mirror assembly (102) having two or more dichroic coatings (103, 301, 403) in front of an additional mirror (See e.g. Figs. 3-4; Paragraphs 0032-0034, 0045, and 0065-0071).
Griffith teaches these two or more dichroic coatings in order “to lower the unit cost of associated devices not only because the need to polish a surface of a reflector to the extent required for optical reflection (e.g. by having initially coated such a surface with gold) can be obviated but also because the selectively reflective/transmissive layer may be applied to an existing antenna and thereby permit retrofit” and such that “a robust point-to-point communications system or linear scan communication system may be provided that should tend to be capable of operation over ranges of 1 km or more” (Paragraph 0005).
Therefore, even if Whitney did not disclose the claimed two or more dichroic coatings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Whitney, Whitney’970, or Sugiyama with the two or more dichroic coatings of Griffith “to lower the unit cost of associated devices not only because the need to polish a surface of a reflector to the extent required for optical reflection (e.g. by having initially coated such a surface with gold) can be obviated but also because the selectively reflective/transmissive layer may be applied to an existing antenna and thereby permit retrofit” and such that “a robust point-to-point communications system or linear scan communication system may be provided that should tend to be capable of operation over ranges of 1 km or more,” as taught by Griffith (Paragraph 0005), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 29, Whitney in view of Griffith, Whitney’970 in view of Griffith, and Sugiyama in view of Whitney and Griffith teach the optical system of claim 28, as above.
Whitney further teaches spacers (32) between the two or more dichroic coatings and the additional mirror (See e.g. Fig. 2; C. 3, L. 25-37).
Additionally, Griffith further teaches spacers between the two or more dichroic coatings and the additional mirror (See e.g. Figs. 3-4; Paragraphs 0032-0034, 0045, and 0065-0071).
Regarding claim 29, Whitney in view of Griffith, Whitney’970 in view of Griffith, and Sugiyama in view of Whitney and Griffith teach the optical system of claim 29, as above.
Whitney and Whitney’970 fail to explicitly disclose that at least one of the spacers includes Zinc Sulfide.
However, Griffith further teaches that at least one of the spacers includes Zinc Sulfide (Paragraphs 0045 and 0070).
Griffith teaches zinc sulfide as a suitable material for the spacer of the dichroic coatings “to give the desired beam manipulation” (Paragraphs 0045 and 0070) in order “to lower the unit cost of associated devices not only because the need to polish a surface of a reflector to the extent required for optical reflection (e.g. by having initially coated such a surface with gold) can be obviated but also because the selectively reflective/transmissive layer may be applied to an existing antenna and thereby permit retrofit” and such that “a robust point-to-point communications system or linear scan communication system may be provided that should tend to be capable of operation over ranges of 1 km or more” (Paragraph 0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Whitney, Whitney’970, or Sugiyama with the zinc sulfide spacer of Griffith “to give the desired beam manipulation” in order “to lower the unit cost of associated devices not only because the need to polish a surface of a reflector to the extent required for optical reflection (e.g. by having initially coated such a surface with gold) can be obviated but also because the selectively reflective/transmissive layer may be applied to an existing antenna and thereby permit retrofit” and such that “a robust point-to-point communications system or linear scan communication system may be provided that should tend to be capable of operation over ranges of 1 km or more,” as taught by Griffith (Paragraphs 0005, 0045, and 0070), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 31, Whitney in view of Griffith, Whitney’970 in view of Griffith, and Sugiyama in view of Whitney and Griffith teach the optical system of claim 29, as above.
Whitney further teaches that the spacers (32) have graded thicknesses moving in the direction of an optical axis (See e.g. Fig. 2; C. 3, L. 25 – C. 4, L. 15).
Additionally, Griffith further teaches spacers have graded thicknesses moving in the direction of an optical axis (See e.g. Figs. 3-4; Paragraphs 0032-0034, 0045, and 0065-0071).
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitney, Whitney’970, or Sugiyama in view of Whitney, as applied to claim 9 above, and further in view of Vincent (U.S. Patent No. 4,709,144).
Regarding claim 32, Whitney, Whitney’970, and Sugiyama in view of Whitney teach the optical system of claim 9, as above.
Whitney further teaches that the primary mirror comprises multilayer dichroic coatings optically in front of the additional mirror (See e.g. Figs. 1-2; C. 2, L. 44 – C. 3, L. 5; C. 3, L. 25-37; C. 3, L. 60 – C. 4, L. 15).
Whitney, Whitney’970, and Sugiyama fail to explicitly disclose that the primary mirror comprises three dichroic coatings optically in front of the additional mirror.
However, Vincent teaches a color imager including a primary mirror comprising three dichroic coatings (50, 52, 54) optically in front of an additional mirror (70) (See e.g. Figs. 3 and 5-7; C. 4, L. 39 – C. 5, L. 46).
Vincent teaches three dichroic coatings to provide “a novel composited trichromatic beamsplitter and photosensor” that “is compact, inexpensive and easy to manufacture” and “features accurate spectral and spatial separation” and “also features high resolution and high-scan speed” (C. 3, L. 31-47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Whitney, Whitney’970, or Sugiyama to have three dichroic coatings as in Vincent to provide “a novel composited trichromatic beamsplitter and photosensor” that “is compact, inexpensive and easy to manufacture” and “features accurate spectral and spatial separation” and “also features high resolution and high-scan speed,” as taught by Vincent (C. 3, L. 31-47).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitney, Whitney’970, or Sugiyama in view of Whitney, as applied to claim 9 above, and further in view of Han et al. (U.S. PG-Pub No. 2013/0105695; hereinafter – “Han”).
Regarding claim 36, Whitney, Whitney’970, and Sugiyama in view of Whitney teach the optical system of claim 9, as above.
Whitney, Whitney’970, and Sugiyama fail to explicitly disclose that the detector system includes a CMOS image sensor, an lnGaAs image sensor, and an HgCdTe image sensor.
However, Han teaches an optical device using both visible and infrared light including a detector system (270, 360) for separately detecting different optical bands with different image sensors wherein the detector system includes a CMOS image sensor, an lnGaAs image sensor, and an HgCdTe image sensor (See e.g. Figs. 4-5; Paragraphs 0012 and 0066-0067).
Han teaches this image sensor as a suitable choice that “may enable image analysis” (Paragraph 0066) such that “the user may acquire information on an observation object via data formation or imaged screen enabled by the lights at two different wavelength ranges” (Paragraph 0074) and “may enhance the modulation transfer function (MTF) value that quantitatively means a value that is able to be read at a position distant from a reading object” (Paragraph 0078) such that “more improved image realization may be enabled advantageously” (Paragraph 0031).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Whitney, Whitney’970, or Sugiyama with the image sensor of Han as it “may enable image analysis” (Paragraph 0066) such that “the user may acquire information on an observation object via data formation or imaged screen enabled by the lights at two different wavelength ranges” (Paragraph 0074) and “may enhance the modulation transfer function (MTF) value that quantitatively means a value that is able to be read at a position distant from a reading object” (Paragraph 0078) such that “more improved image realization may be enabled advantageously,” as in Han (Paragraphs 0031, 0066, 0074, and 0078), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 07/29/2022, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Whitney and Whitney’970, as necessitated by Applicant’s amendments and detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lundgren (U.S. Patent No. 6,765,719) teaches a multiple field of view telescope having a similar detector system with two different detectors.
Bodkin (U.S. PG-Pub No. 2004/0119020) teaches a multi-mode optical imager comprising a similar detector system with two different detectors.
Branigan et al. (U.S. Patent No. 5,307,077) teaches a multi-spectral seeker antenna comprising a similar dichroic mirror and detector system.
Svensson et al. (U.S. Patent No. 2,972,743) teaches a combined infrared-radar antenna having a similar configuration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896